Exhibit 10.38
AMENDMENT NO. 2
TO
LICENSE AGREEMENT
          THIS AMENDMENT NO. 2 (“Amendment No. 2”) to the AGREEMENT (as defined
below) is entered into as of 22 October, 2008 by and between ASTRAZENECA AB, a
company incorporated under the laws of Sweden with its registered office at
SE-151 85 Södertälje, Sweden (“ASTRAZENECA”) and The MEDICINES COMPANY, a
company incorporated under the laws of Delaware with its registered office at 8
Campus Drive, Parsippany, New Jersey 07054, United States (“TMC”).
WITNESSETH:
          WHEREAS, the parties hereto are parties to that certain License
Agreement regarding clevidipine effective as of March 28, 2003 and as amended on
April 25, 2006 (the “Agreement”); and
          WHEREAS, the parties desire to further amend the Agreement as set
forth herein.
          NOW, THEREFORE, the parties agree as follows:

1.   Capitalized terms used herein but not otherwise defined herein, shall have
the meanings provided in the Agreement.

2.   Article 3.7.2 is amended and restated as follows:

          “3.7.2 Time Limit for Filing an NDA.

  (a)   TMC shall no later than 30 September 2007 have made a Filing of an NDA
in the United States.     (b)   TMC shall no later than 30 September 2009 have
made a filing of an NDA in all the additional Major Markets, except as provided
for in Article 3.7.2(c).     (c)   TMC shall no later than 31 December 2010 have
made a Filing of an NDA in Japan.”

3.   This Amendment No. 2 shall be deemed to be part of the Agreement and, as
modified in accordance herewith, the Agreement is hereby ratified and declared
in full force and effect. This Amendment No. 2 shall be effective as of the date
first written above.

 



--------------------------------------------------------------------------------



 



Exhibit 10.38
          IN WITNESS WHEREOF, this Amendment No. 2 has entered into force as of
the date first written above.

              ASTRAZENECA AB (publ)   THE MEDICINES COMPANY
 
           
 
           
By:
  /s/ Gunnar Olsson   By:   /s/ John Kelley
 
           
 
  Name: Gunnar Olsson       Name: John Kelley
 
  Title: VP & Head of CVGI Therapy Area       Title: President and Chief
Operating Officer

 